Case 3:18-cv-07440-JCS Document 97-6 Filed 06/11/20 Page 1 of 3




               EXHIBIT E
       Case 3:18-cv-07440-JCS Document 97-6 Filed 06/11/20 Page 2 of 3

                            Ex. E -- Disputed Search Terms


Terms proposed by SCI that Uber rejects because they do not appear in SCI’s Amended
Complaint:

          Leverag!
          Squeez!
        Hemorrhag!
          Strangl!
        “shut down”
          Inhibit!
           Threat
          Elimin!
          Punish!
          “COIN”
    (SWOT OR “S.W.O.T.”)


Terms proposed by SCI relating to Uber’s competitors:

             Lyft
             Juno
          GetZimride
            Wingz
           Flywheel
              Via


Terms proposed by SCI with disputed connectors:

        Economics                         /50                (“business case” OR strategy!
                                                             OR pric! OR market OR cost
                                                                         OR lock!)
           Pric!                          /25                       (cost! Or complain! Or
                                                                        rais! Or reduc!)
(Lyft OR taxi! OR limo OR                 /5                  ("business plan" OR strategy
 Juno OR GetZimride OR                                           OR guide OR policy OR
Wingz OR Flywheel OR Via                                        compet! OR pric! OR fare!
        OR Uber)                                                 OR supply OR demand)
         Market!                          /5                               Analy!
        Compet!                           &                    (Rideshar! Or Ride shar! Or
                                                                Ride-shar! Or Ridehail! Or
                                                               Ride hail! Or Ride-hail! Or
                                                                 reduc! Or pric! or cost or
                                                             economics or (share w/2 ride)
                                                                          or lock!)
       Case 3:18-cv-07440-JCS Document 97-6 Filed 06/11/20 Page 3 of 3

                             Ex. E -- Disputed Search Terms




Other disputed terms:

          Control                          /3                    Channel! OR distribut! OR
                                                                   suppl! OR retailer! OR
                                                                 sole OR total OR complet!
    (creat! OR build! OR                  /10                    (network OR platform)
          establish!)
             Dummy
             Burner!
              Phony
               Fak!
           Strateg!                        /4                                plan
            Driver                         /5                 (Recruit! OR refer! OR bonus!
                                                                OR incentive! OR subsid!)
(Exclu! OR harm! OR power)                 /3                    (market! OR entry! OR
                                                                  entrant! OR compet!)
    “Global Intelligence”
     “Category Position”
